DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022, has been entered.
 
Claims 1-20 are pending in this office action and presented for examination. Claims 1-7, 9-16, and 18-20 are newly amended by the RCE received April 25, 2022.

Examiner notes that “the instruction dispatch set” has been amended to read “an instruction dispatch set” in claim 10, line 5, but does not have appropriate markup (i.e., underlining). Similarly, “the instruction dispatch set” has been amended to read “an instruction dispatch set” in claim 19, line 5, but does not have appropriate markup (i.e., underlining).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identifying a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 3-11. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.
Claims 2-9 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 10 recites the limitation “identify a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 5-13. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.
Claims 11-18 are rejected for failing to alleviate the rejection of claim 10 above.

Claim 19 recites the limitation “identify a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; … identify a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction” in lines 5-13. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0040]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria (i.e., register allocation suppression criteria applied to the first instruction, and register allocation suppression criteria applied to the second instruction) being used to identify different respective instructions in the same instruction dispatch set.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 10-11. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 3, lines 5-6; claim 4, lines 5-6; claim 5, lines 5-6; claim 6, lines 4-5; and claim 7, lines 4-5.
Claims 2-9 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 5 recites the limitation “the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction” in lines 5-8. However, it is indefinite as to whether a) the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction, or b) the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction (but an instruction(s) of the instruction dispatch set younger than the second instruction can read other flags — that aren’t the aforementioned “a flag” — written by the second instruction). For the purposes of this office action. Examiner is taking the former possibility to be the case. Examiner notes that claim 5, line 4, recites “any flag” in a similar recitation. 

Claim 10 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 12-13. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 12, lines 6-7; claim 13, lines 6-7; claim 14, lines 6-7; claim 15, lines 5-6; and claim 16, lines 5-6.
Claim 10 recites the limitation “an instruction dispatch set” in line 5. However, it is indefinite as to whether this limitation is the same as or different from “an instruction dispatch set” as recited in claim 10, line 3. If the same, antecedent basis language should be used.
Claim 10 recites the limitation “the instruction dispatch set” in line 11. However, it is indefinite as to whether this limitation has antecedent basis to “an instruction dispatch set” as recited in claim 10, line 3, or “an instruction dispatch set” as recited in claim 10, line 5. Note that this limitation is also recited in claim 12, line 5; claim 12, line 8; claim 13, line 5; claim 13, line 8; claim 14, line 4; claim 14, line 7; and claim 17, line 2. 
Claims 11-18 are rejected for failing to alleviate the rejections of claim 10 above.

Claim 14 recites the limitation “the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction” in lines 6-9. However, it is indefinite as to whether a) the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any flag written by the second instruction, or b) the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction (but an instruction(s) of the instruction dispatch set younger than the second instruction can read other flags — that aren’t the aforementioned “a flag” — written by the second instruction). For the purposes of this office action. Examiner is taking the former possibility to be the case. Examiner notes that claim 14, line 5, recites “any flag” in a similar recitation. 

Claim 19 recites the limitation “the register allocation suppression criteria applied to the second instruction” in lines 12-13. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 19 recites the limitation “an instruction dispatch set” in line 5. However, it is indefinite as to whether this limitation is the same as or different from “an instruction dispatch set” as recited in claim 19, line 3. If the same, antecedent basis language should be used.
Claim 19 recites the limitation “the instruction dispatch set” in line 11. However, it is indefinite as to whether this limitation has antecedent basis to “an instruction dispatch set” as recited in claim 19, line 3, or “an instruction dispatch set” as recited in claim 19, line 5.
Claim 20 is rejected for failing to alleviate the rejections of claim 19 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, 9, 11, 15, 18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2 recites the limitation “The method of claim 1, wherein suppressing flags register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction” in lines 1-3. Claim 1, upon which claim 2 is dependent, recites “suppressing flags register allocation for the first instruction” in line 6. Therefore, claim 2 does not appear to further limit the subject matter of the claim upon which it depends.

Claim 6 recites the limitation “The method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers” in lines 1-5. Claim 1, upon which claim 6 is dependent, recites “identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; suppressing flags register allocation for the first instruction” in lines 3-6 and “the register allocation suppression criteria applied to the second instruction” in lines 10-11. Therefore, claim 6 does not appear to further limit the subject matter of the claim upon which it depends, in view of claim 1 being newly amended to specify “flags” register allocation in particular, in the context of the remainder of the claim. 

Claim 9 recites the limitation “The method of claim 1, wherein suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction” in lines 1-3. Claim 1 recites the limitation “suppressing flags register allocation for the first instruction” in line 6. Therefore, claim 9 fails to include all the limitations of the claim upon which it depends, because claim 1 newly requires suppressing “flags” register allocation, whereas claim 9 does not require allocation of a “flags” register to be suppressed. Examiner recommends replacing “register” with “flags register” in claim 9, line 3.

Claim 11 recites the limitation “The instruction processing subsystem of claim 10, wherein suppressing flags register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction” in lines 1-3. Claim 10, upon which claim 11 is dependent, recites “suppress flags register allocation for the first instruction” in line 8. Therefore, claim 11 does not appear to further limit the subject matter of the claim upon which it depends.

Claim 15 recites the limitation “The instruction processing subsystem of claim 10, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers” in lines 1-6. Claim 10, upon which claim 15 is dependent, recites “identify a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; suppress flags register allocation for the first instruction” in lines 5-8 and “the register allocation suppression criteria applied to the second instruction” in lines 12-13. Therefore, claim 15 does not appear to further limit the subject matter of the claim upon which it depends, in view of claim 10 being newly amended to specify “flags” register allocation in particular, in the context of the remainder of the claim. 

Claim 18 recites the limitation “The instruction processing subsystem of claim 10, wherein suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction” in lines 1-3. Claim 10 recites the limitation “suppress flags register allocation for the first instruction” in line 8. Therefore, claim 18 fails to include all the limitations of the claim upon which it depends, because claim 10 newly requires suppressing “flags” register allocation, whereas claim 18 does not require allocation of a “flags” register to be suppressed. Examiner recommends replacing “register” with “flags register” in claim 18, line 3.

Claim 20 recites the limitation “The processor of claim 19, wherein suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction” in lines 1-3. Claim 19 recites the limitation “suppress flags register allocation for the first instruction” in line 8. Therefore, claim 20 fails to include all the limitations of the claim upon which it depends, because claim 19 newly requires suppressing “flags” register allocation, whereas claim 20 does not require allocation of a “flags” register to be suppressed. Examiner recommends replacing “register” with “flags register” in claim 20, line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (Piry) (US 20080177983 A1) in view of Witt et al. (Witt ‘101) (US 6279101 B1) in view of Arnold et al. (Arnold) (US 6470445 B1) in view of Witt et al. (Witt ‘763) (US 6266763 B1).
Consider claim 1, Piry discloses a method for allocating registers for a processor, the method comprising: identifying a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppressing register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppressing writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and executing the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identifying a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocating a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).
However, Piry does not explicitly disclose an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of “flags” in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Consider claim 2, the overall combination entails the method of claim 1, wherein suppressing flags register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 3, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of register allocation, results in the overall claimed limitation. 

Consider claim 4, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria applied to a second instruction including a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction including a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.

Consider claim 5, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction.

Consider claim 6, the overall combination entails the method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 7, to any extent to which the combination thus far does not entail the register allocation suppression criteria applied to the first instruction comprises criteria respecting data registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, Arnold) for another (the data register(and the flag register of Witt ‘763) to obtain predictable results (the register allocation suppression criteria applied to the first instruction comprising criteria respecting data registers in particular, and the register allocation suppression criteria applied to the second instruction comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register (and a flag register) in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails register allocation suppression criteria applied to the first instruction comprising criteria respecting registers, and register allocation suppression criteria applied to the second instruction comprising criteria respecting registers, results in the overall claimed limitations.

Consider claim 8, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 9, the overall combination entails suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Consider claim 10, Piry discloses an instruction processing subsystem for allocating registers for a processor, the instruction processing subsystem comprising: a decode unit circuit (Figure 1, decode block 6); and a register mapper circuit (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppress writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and execute the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identify a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).
However, Piry does not explicitly disclose dispatching an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Consider claim 11, the overall combination entails the method of claim 1, wherein suppressing flags register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 12, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction is not the youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that the first instruction is not a youngest instruction of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction is not the youngest instruction of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of register allocation, results in the overall claimed limitation. 

Consider claim 13, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, and suppression criteria applied to a second instruction includes a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction including a criterion that the first instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set and suppression criteria applied to a second instruction including a criterion that the second instruction writes data that is overwritten by one or more younger instructions of an instruction dispatch set, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction including a criterion that the first instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set; and the register allocation suppression criteria applied to the second instruction includes a criterion that the second instruction writes flags that are all overwritten by one or more younger instructions of the instruction dispatch set.

Consider claim 14, the combination thus far does not entail the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction.
On the other hand, Arnold discloses suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching of Arnold with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria applied to a first instruction includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any data written by the first instruction; and suppression criteria applied to a second instruction includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads a data written by the second instruction, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails suppression of flags register allocation, results in the register allocation suppression criteria applied to the first instruction includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any flag written by the first instruction; and the register allocation suppression criteria applied to the second instruction includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads a flag written by the second instruction.

Consider claim 15, the overall combination entails the method of claim 1, wherein: the register allocation suppression criteria applied to the first instruction comprises criteria respecting flags registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting flags registers (Witt ‘763, col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type).

Consider claim 16, to any extent to which the combination thus far does not entail the register allocation suppression criteria applied to the first instruction comprises criteria respecting data registers; and the register allocation suppression criteria applied to the second instruction comprises criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, Arnold) for another (the data register(and the flag register of Witt ‘763) to obtain predictable results (the register allocation suppression criteria applied to the first instruction comprising criteria respecting data registers in particular, and the register allocation suppression criteria applied to the second instruction comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register (and a flag register) in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, Arnold, and Witt ‘763 which entails register allocation suppression criteria applied to the first instruction comprising criteria respecting registers, and register allocation suppression criteria applied to the second instruction comprising criteria respecting registers, results in the overall claimed limitations.

Consider claim 17, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 18, the overall combination entails suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Consider claim 19, Piry discloses a processor for allocating registers for the processor, the processor comprising: a decode unit circuit (Figure 1, decode block 6); a register mapper circuit (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria applied to the first instruction; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3), suppress writing of results for the first instruction ([0040], lines 12-16, accordingly, it will be appreciated that as a consequence of the mutually exclusive conditions predicating the execution of the two instructions 42, 44, only one of these instructions will execute; [0035], line 13, an abort, an exception, an interrupt etc occurs); and execute the first instruction to generate data ([0004], lines 6-7, executing the associated program instruction; [0004], line 4, destination register); identify a second instruction that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); and one or more functional units configured to execute either or both of the first instruction and the second instruction (Figure 1, data processing units 12-14 and LSU 16).
However, Piry does not explicitly disclose dispatching an instruction dispatch set. Piry also does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.  
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.
To any extent to which the combination thus far does not teach suppressing writing of results for the first instruction, Arnold discloses suppressing writing of results for a first instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency.
However, the combination thus far does not disclose that the aforementioned suppressing register allocation is of a flags register in particular, and the aforementioned suppressing writing of results is of flags in particular.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type), and writing of flags in particular (col. 5, line 67, to col. 6, line 5, integer instruction operations with a register destination, which have the integer destination register as well as the flags register; and (iii) flags only instruction operations, which have the flags register as a destination (e.g. compare instructions and integer instructions having a memory destination instead of a register destination)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the register of the combination of Piry, Witt ‘101, and Arnold) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular, and writing of flags in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, and writing of flags in particular, when applied to the combination of Piry, Witt ‘101, and Arnold which entails suppressing register allocation and writing of results for the first instruction, results in the overall claimed limitation.

Consider claim 20, the overall combination entails suppressing flags register allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

Response to Arguments
Applicant across pages 11 and 12 argues: “The Examiner states, for example, on page 6, that the specification does not appear to convey that a joint inventor had possession of separate sets of register allocation suppression criteria. Applicants respectfully disagree. However, the claims are amended in order to advance the prosecution of the application. Support for the amendments can be found in at least paragraphs [0039] - [0040], which describe a test for whether the first instruction meets the register allocation suppression criteria and a test for whether the second instruction meets the register allocation suppression criteria. Due to the above, Applicants request withdrawal of the rejections of claims 1, 10, and 19 based on the written description requirement. Applicants request withdrawal of the rejections of independent claims 1, 10, and 19, and all claims dependent thereon, based on the written description requirement for the reasons presented above.”
However, Examiner submits that the claims do not appear to convey that same register allocation suppression criteria are being used to identify different instructions in the same instruction dispatch set, in view of the recitation of both “register allocation suppression criteria applied to the first instruction” and “register allocation suppression criteria applied to the second instruction" in the specific context in which the limitations reside. Examiner notes that if the recitations of “applied to the first instruction” and “applied to the second instruction” are not being recited to distinguish between two sets of register allocation suppression criteria, but are instead intended to reflect an active step of applying register allocation suppression criteria to an instruction that may not be encompassed by the “identifying a … instruction that meets all register allocation suppression criteria” language, Examiner recommends reciting the applying as a separate step, in order to avoid the interpretation that leads to the written description issue. 

Applicant on page 12 argues: ‘Regarding claims 5, pages 4-9 indicate that the phrase "the flags written by the second instruction" has insufficient antecedent basis. In response, the phrase is amended. Applicants therefore request withdrawal of the rejections of these claims.’
In view of the aforementioned amendment, the previously presented insufficient antecedent basis rejection is withdrawn.

Applicant on page 13 argues: “Piry does not teach suppressing flags register allocation for a first instruction, suppressing writing of flags for the first instruction, and executing the first instruction to generate data as recited in the amended independent claims”. Applicant on page 14 argues: “This contrast with what is recited in claims 1, 10, and 19, which recite suppressing the allocation of a flags register and the writing of flags for an instruction are suppressed. In fact, Piry is totally silent regarding any teaching or suggestion regarding suppressing the allocation of a flags register. For this reason, Applicants submit that Piry does not teach or suggest each and every feature of claims 1, 10, and 19.” Applicant on page 14 argues: “Witt '101 and Arnold do not cure the deficiencies of Piry.” Applicant across pages 14-15 argues: “Thus Witt '101 cannot teach or suggest the above features of claims 1, 10, and 19, including suppressing the allocation of a flags register and the writing of flags for an instruction.” Applicant on page 15 argues: “Arnold also fails to teach or suggest suppressing the allocation of a flags register and the writing of flags for an instruction as recited in the amended independent claims.” Applicant on page 15 argues: “Arnold is silent regarding any teaching or suggestion regarding the suppressing the allocating of a flags register and writing of flags for an instruction and executing the instruction as recited in the amended independent claims. Accordingly, Piry, Witt '101, and Arnold, used either alone or in combination, fail to teach or suggest a processor, an instruction sub-system, and method for allocating registers comprising "identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria applied to the first instruction; suppressing flags register allocation for the first instruction, suppressing writing of flags for the first instruction, and executing the first instruction to generate data; identifying a second instruction of the instruction dispatch set that does not meet all of the register allocation suppression criteria applied to the second instruction; and allocating a register for the second instruction" as recited in the amended independent claims.”
In view of the amendments to claims 1, 10, and 19, Examiner is newly relying upon Witt et al. (Witt ‘763) (US 6266763 B1), in conjunction with previously relied upon references, to reject claims 1, 10, and 19. 

Applicant across pages 16-17 argues further claims via referring to reasons provided earlier in the arguments.
Examiner’s response to arguments above is likewise applicable to the arguments directed to the further claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182